

114 S3253 IS: Fertilizer Access and Responsible Management Act
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3253IN THE SENATE OF THE UNITED STATESJuly 14, 2016Mrs. Fischer (for herself, Ms. Heitkamp, Mr. Gardner, Mr. Hoeven, and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require the Occupational Safety and Health Administration to provide notice and comment
			 rulemaking for the revised enforcement policy relating to the exemption of
			 retail facilities from coverage of the process safety management of highly
			 hazardous chemicals standard under section 1910.119(a)(2)(i) of title 29,
			 Code of Federal Regulations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fertilizer Access and Responsible Management Act or the FARM Act. 2.Occupational Safety and Health Administration process safety management standard (a)Withdrawal of policy (1)In generalThe Secretary of Labor, acting through the Assistant Secretary of Labor for Occupational Safety and Health, shall withdraw the revised enforcement policy relating to the exemption of retail facilities from coverage of the process safety management of highly hazardous chemicals standard under section 1910.119(a)(2)(i) of title 29, Code of Federal Regulations, issued as a memorandum by the Occupational Safety and Health Administration on July 22, 2015, and all documents associated with the revised enforcement policy.
 (2)EnforcementThe Secretary of Labor, acting through the Assistant Secretary of Labor for Occupational Safety and Health, shall enforce section 1910.119(a)(2)(i) of title 29, Code of Federal Regulations (or any corresponding similar regulation or ruling), in the same manner as such section was enforced on July 21, 2015, unless such section is amended in accordance with subsection (b).
				(b)Requirements for rulemaking
 (1)In generalIn promulgating any rule relating to the exemption of retail facilities from coverage of the process safety management of highly hazardous chemicals standard under section 1910.119(a)(2)(i) of title 29, Code of Federal Regulations (or any corresponding similar regulation or ruling), the Secretary of Labor, acting through the Assistant Secretary of Labor for Occupational Safety and Health, shall—
 (A)(i)promulgate the rule in the manner required under section 6(b) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655(b)), if the rule is subject to such section; or
 (ii)if the rule is not subject to such section, provide notice and comment rulemaking in accordance with section 553 of title 5, United States Code; and
 (B)invite meaningful public participation in such rulemaking. (2)Significant regulatory actionPromulgation of a rule under paragraph (1) shall be—
 (A)considered a significant regulatory action, as defined in section 3(f)(1) of Executive Order 12866 (5 U.S.C. 601 note; relating to regulatory planning and review); and
 (B)subject to the Office of Information and Regulatory Affairs review procedures in accordance with section 6(b) of such Executive order.